[On The First Marblehead Corporation Letterhead] May 31, 2012 By EDGAR Submission Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Amit Pan Michael Volley Re: The First Marblehead Corporation Form 10-K for the Fiscal Year ended June 30, 2011 Filed September 8, 2011 Form 10-Q for the Quarter ended December 31, 2011 Filed February 9, 2012 File No. 001-31825 Ladies and Gentlemen: On behalf of The First Marblehead Corporation (the “Company” or “FMD”), I am responding to the comments contained in the letter (the “Letter”) of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission” or “SEC”) dated May 2, 2012 to Kenneth Klipper, Chief Financial Officer of the Company, relating to the Company’s Form 10-K for the fiscal year ended June 30, 2011 and Form 10-Q for the quarterly period ended December 31, 2011.The responses contained herein are keyed to the numbering of the comments in the Letter and the headings used in the Letter. June 30, 2011 Form 10-K Notes to Consolidated Financial Statements Note (3) Corrections of Immaterial Errors in Prior Fiscal Years, page 110 Comment: 1. Please provide us with the materiality analysis supporting your conclusion that the errors were not material to prior period financial statements taken as a whole. Response: In determining whether the errors were considered material to the Company’s financial statements for its 2009 and 2010 fiscal years, including Securities and Exchange Commission May 31, 2012 Page 2 interim periods within those fiscal years, the Company applied guidance provided by Accounting Standards Codification (“ASC”) 250, Accounting Changes and Error Corrections, ASC 270, Interim Reporting, and SEC Topic 1.M (formerly SEC Staff Accounting Bulletin No. 99).When assessing whether the corrections were material, the Company considered, among other things, both the qualitative and quantitative factors of the corrections, including whether it is probable that the judgment of a reasonable person relying on the financial report would have been changed or influenced by the inclusion or correction of the item. The corrections were related to non-cash deferred tax asset valuation allowances and were deemed to be immaterial to the consolidated financial statements of the Company when taken as a whole.The Company should have established a valuation allowance of $27.2 million in fiscal 2009 and should have recorded an additional valuation allowance of $25.4 million in fiscal 2010.On July 1, 2010, the Company adopted Accounting Standards Update (“ASU”) 2009-17, Consolidation (Topic 810)-Improvements to Financial Reporting by Enterprises Involved With Variable Interest Entities (“ASU 2009-17”), requiring the consolidation by the Company of 14 securitization trusts that were previously off-balance sheet and the deconsolidation of a variable interest entity.The deconsolidation of the variable interest entity resulted in the elimination of the deferred tax asset and related valuation allowances of $36.6 million, related to the entity. In evaluating the materiality of the errors, it is important to consider the overall financial and operational environment and trends of the Company during this time period.The Company has historically generated a large percentage of its revenues, both cash and non-cash, through its ability to securitize private education loans and retain certain variable interests in the securitization transactions, including approximately 75% of the residual interests in such securitization transactions.As a result, the Company had built up a significant asset on its balance sheet related to the fair value of these variable interests.In September 2007, the Company completed its last securitization of private education loans as the full impact of the credit crisis was beginning to unfold.Private education loans purchased by certain of the securitization trusts were initially subject to a default repayment guaranty by The Education Resources Institute, Inc. (“TERI”).In April 2008, TERI filed for a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code.The TERI bankruptcy had a profound impact on the Company’s business as many of its clients decided to terminate existing contracts they had with TERI and the Company as a result.The loss of clients, coupled with significant changes in the fair value assumptions, especially around the TERI guaranty, default rates and discount rates, created an environment where the Company was incurring significant losses while putting in place a new business model.These efforts continue to this day.As a result of this transition, liquidity metrics, including the Company’s ability to cover its expenses as well as operating Securities and Exchange Commission May 31, 2012 Page 3 cash needs, have become increasingly important in assessing the progress the Company is making to restoring itself to profitability. The Company has summarized certain quantitative factors in the table below that illustrate how these adjustments fit into the overall financial results and financial condition of the Company. Amounts in (000)’s except per share amounts. Fiscal Year Ended Quarter Ended June 30, 2008 June 30, 2009 September 2009 December 2009 March 2010 June 2010 Fiscal Year 2010 Before Adjustments Revenues $ ) $ ) $ $ $ ) $ $ Expenses Operating Loss ) Income Tax (Benefit) Net Loss $ ) $ ) $ ) $ ) $ ) $ ) $ ) Loss per share $ ) $ ) $ ) $ ) $ ) $ ) $ ) Fiscal Year Ended Quarter Ended June 30, 2008 June 30, 2009 September 2009 December 2009 March 2010 June 2010 Fiscaly Year 2010 After Adjustments Revenues $ ) $ ) $ $ $ ) $ $ Expenses Operating Loss ) Income Tax (Benefit) Net Loss $ ) $ ) $ ) $ ) $ ) $ $ ) Loss per share $ ) $ ) $ ) $ ) $ ) $ $ ) Securities and Exchange Commission May 31, 2012 Page 4 Fiscal Year Ended Quarter Ended June 30, 2008 June 30, 2009 September 2009 December 2009 March 2010 June 2010 Fiscal Year 2010 Change Revenues $
